UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7058



JAMES HENRY WALKER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-96-2)


Submitted:   November 17, 2005           Decided:   November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Henry Walker, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Henry Walker, a Virginia prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and dismissing his petition filed under 28 U.S.C.

§ 2254 (2000) as untimely under the Antiterrorism and Effective

Death Penalty Act of 1996.         An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge   issues    a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner      satisfies   this     standard   by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment    of     his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Walker

has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are




                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -